DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-19, 24, 29, 30, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katkar et al, US Patent Application Publication 2015/0262972 (newly submitted) in view of Kolan et al, US Patent Application Publication 2010/0109169 (as cited in previous Office Action).



    PNG
    media_image1.png
    595
    1068
    media_image1.png
    Greyscale

Regarding claim 1, Katkar teaches an electronic package assembly, comprising a first active die multiple 120.1 S having a bottom side and a top side, and sidewalls between the bottom side and the top side (as labeled in figure above), the bottom side of the first active die being mountable to and electrically coupleable (via 140.2 and electrodes that are not labeled) to a package substrate PWS 120.2, a second active die (as labeled above), disposed on the top side of the first active die, the second active die being electrically coupleable to one or both of the first active die and the package substrate (electrically coupleable through electrodes and solder balls, which are not labeled); at least one open space available on the top side of the first active die (where the stiffener is located); a stiffener (as labeled above and/or reinforcement frame 410), at least a portion of which substantially fills the at least one open space available on the top side of the first active die; and an encapsulant 150.2, encapsulating and in contact with at least a portion of each of the first active die, the second active die and the stiffener, and wherein the encapsulant is continuous over the stiffener and along the sidewalls of the first active die, and wherein the encapsulant is continuous between the second active die and the stiffener (figure 25).

	Katkar fails to teach wherein a rigidity of the stiffener is greater than a rigidity of the encapsulant.

	However, Kolan teaches that dies may be made of silicon [0005] and the encapsulant material may be made of a polymer based material in [0059]. It is noted that these materials are the same as the materials that Applicant has disclosed [0040] and [0033] of Applicant originally-submitted Specification. Therefore, the reference of Kolan does meet the limitation of “...the rigidity of the stiffener is greater than the rigidity of the encapsulant...”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kolan with that of Katkar because it is generally known in the art that dies may made of silicon and encapsulants are made using a polymer-based resin.

Regarding claim 3, Kolan teaches the stiffener is more rigid than is a portion of the encapsulant corresponding in shape and size to the at least one open space (figure 2J).

Regarding claim 6, Katkar teaches an upper surface of the stiffener is substantially level with an upper surface of the second active die (figure 25).

Regarding claim 7, Katkar and Kolan fail to teach upper surface of the stiffener is positioned at a different height than an upper surface of the second active die.

However, this limitation is a result-optimized variables that are dependent upon the size and dimensions of the stiffener, or semiconductor chip size, used. It has been held that the size of the stiffener will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the size of the stiffener used claimed and the Prior Art shows a plurality of features that may be considered a stiffener, it would have been obvious to one of ordinary skill in the art to select a suitable size of the stiffener in the method or device of Katkar and Kolan.

In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claims 8 and 9, Katkar teaches the stiffener is attached to the first active die by a soldered connection and the stiffener is attached to the first active die with an adhesive (via solder balls, which act as an adhesive, figure 25).

Regarding claim 10, Kolan teaches the stiffener is formed from a material selected from the group consisting of: a polymer, glass, silicon, ceramic and metal [0005, silicon die or chip].



Regarding claim 14, Katkar teaches a package substrate 120.2, and wherein the first active die is mounted to and electrically coupled to the package substrate (figure 25).

Regarding claim 15, Katkar and Kolan fail to teach the second active die and the stiffener collectively cover at least about 90% of an upper surface of the first active die.

However, this limitation is a result-optimized variables that are dependent upon the size and dimensions of the stiffener, or semiconductor chip size, used. It has been held that the size of the stiffener will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 


The specification contains no disclosure of either the critical nature of the claimed size of the stiffener used or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 16, Katkar teaches the encapsulant substantially completely encapsulates the first active die, the second active die and the stiffener (figure 25).

150.2 and 410 filling the at least one open space on the top side of the first active die (figure 25).

Regarding claim 18 and 19, Kolan teaches a plurality of second active dies arranged on the top side of the first active die, wherein at least some of the plurality of second active dies differ in size and/or shape (wherein the second active dies differ in size and shape to the first active dies in figure 2J).

Regarding claim 24, Katkar teaches a method of fabricating an electronic package assembly, comprising obtaining a first active die multiple 120.1 S having a bottom side and a top side, and sidewalls between the bottom side and the top side (as labeled above), the bottom side of the first active die being mountable to and electrically coupleable to a package substrate (via 140.2 and electrodes that are not labeled); positioning a second active die (as labeled above) on the top side of the first active die while leaving an open space available on the top of the first active die; positioning a stiffener (as labeled above) on the top side of the first active die such that at least a portion of the stiffener substantially fills the open space available on the top side of the first active die; and applying an encapsulant 150.2 to the package assembly such that the encapsulant encapsulates and is in contact with at least a portion of each of the first active die, the second active die and the stiffener, , and wherein the encapsulant is continuous over the stiffener and along the sidewalls of the first active die, and wherein the encapsulant is continuous between the second active die and the stiffener (figure 25).

Katkar fails to teach a rigidity of the stiffener is greater than a rigidity of the encapsulant.

However, Kolan teaches that dies may be made of silicon [0005] and the encapsulant material may be made of a polymer based material in [0059]. It is noted that these materials are the same as the materials that Applicant has disclosed [0040] and [0033] of Applicant originally-submitted Specification. Therefore, the reference of Kolan does meet the limitation of “…a rigidity of the stiffener is greater than a rigidity of the encapsulant…”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kolan with that of Katkar because it is generally known in the art that dies may made of silicon and encapsulants are made using a polymer-based resin.

Regarding claims 29 and 30, Katkar teaches attaching the stiffener to the first active die by a soldered connection and attaching the stiffener to the first active die with an adhesive (via solder balls, which act as an adhesive, figure 25).

Regarding claim 35, Katkar teaches mounting the first active die to a package substrate 120.2, and electronically coupling the first active die to the substrate (figure 25).

Claims 4, 5, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katkar and Kolan as applied to claims 1 and 24 above, and further in view of Juskey et al, US Patent 6,356,453 (as cited in previous Office Action).

Regarding claims 4, 5 and 27, Kolan fails to teach the stiffener is electrically passive and one or more capacitors carried by the stiffener.

Juskey teaches the stiffener is electrically passive and one or more capacitors carried by the stiffener (column 7, lines 63-65) as conventional type of semiconductor chips that is commonly mounted onto a semiconductor substrate in a packaged device.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Juskey with that of Kolan because passive semiconductor chips and capacitors are commonly used in the art in packaged devices.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 24 have been considered but are moot because the new ground of rejection does not rely on the embodiment of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899